                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Takeem Leinard Collins                                            Docket No. 7:16-CR-120-9D

                               Petition for Action on Supervised Release

COMES NOW Cierra M. Wallace, U.S. Probation Officer of the court, presenting a petition for
modification of the Judgment and Commitment Order of Takeem Leinard Collins, who, upon an earlier
plea of guilty to Conspiracy to Distribute and Possess With Intent to Distribute a Quantity of
Heroin, in violation of21 U.S.C. §§ 846, 84l(b)(l)(C), and 84l(a)(l), was sentenced by the Honorable James
C. Dever III, U.S. District Judge, on January 5, 2018, to the custody of the Bureau of Prisons for a term of
30 months. It was further ordered that upon release from imprisonment the defendant be placed on
supervised release for a period of 36 months.

Takeem Leinard Collins was released from custody on May 2, 2019, at which time the term of supervised
release commenced.

On June 8, 2020, the court was notified that the defendant received a citation for Driving While License
Revoked Not Impaired and Expired Registration Card/Tag. No action was requested at that time which the
court agreed.

On June 8, 2020, the court was notified that the defendant was arrested for (M) Failure to Disperse on
Command and (M) Violation of Emergency Prohibitions. No action was requested at that time which the
court agreed.

On November 25, 2020, the court was notified a criminal complaint was filed against the defendant for (M)
Assault on a Female, (M) Assault on a Child under 12, and (M) Interfere Emergency Communications. It
was recommended that the defendant undergo mental health counseling to which the court agreed.

On March 3, 20201, the court was notified the defendant received a citation for Driving While License
Revoked-Not Impaired, Speeding, and Possession of an Open Container Alcohol. It was recommended that
the defendant to complete 12 hours of community service to which the court agreed.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

On March 8, 2021, the defendant received a citation for Driving While License Revoked Not Impaired
(21CR702550) in New Hanover County.

The defendant was reprimanded for his poor decision-making decisions and cognitive intervention
techniques were utilized to promote improve thinking. To address the defendant's behavior, it is
recommended that the court impose a condition to complete 12 additional hours of community service,
totaling 24 hours of community service to be completed.

The defendant signed a Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:




             Case 7:16-cr-00120-D Document 618 Filed 03/23/21 Page 1 of 2
Takeem Leinard Collins
Docket No. 7:16-CR-120-9D
Petition For Action
Page2


    1. The defendant shall perform 12 additional hours of community service as directed by the probation
       office and ifreferred for placement and monitoring by the State of North Carolina, pay the required
       fee.

Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                                I declare under penalty of perjury that the foregoing
                                                      is true and correct.


Isl David W. Leake                                   Isl Cierra M. Wallace
David W. Leake                                       Cierra M. Wallace
Supervising U.S. Probation Officer                   U.S. Probation Officer
                                                     414 Chestnut Street, Suite 102
                                                     Wilmington, NC 28401-4290
                                                     Phone: 910-679-2034
                                                     Executed On: March 22, 2021

                                       ORDER OF THE COURT

Considered and ordered this -~2_3~_ day of         tJ. oJl C:.~           2021, and ordered filed and made
a part of the records in the above case.


J ~ C. Dever III
U.S. District Judge




             Case 7:16-cr-00120-D Document 618 Filed 03/23/21 Page 2 of 2
